DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The above claims are indefinite for the following reasons:
1) In claim 1, from which all other claims depend, the term “in particular” renders the scope of the claims indefinite in that it is not clear if the limitation following this term is actually required by the claim or merely a preferred, non-limiting embodiment, rendering the scope of the claim indefinite.

3) In claim 2, the term “the lower and upper walls of the chamber” renders the scope of the claim indefinite in that the term “upper walls” lacks clear antecedent basis, rendering the scope of the claim indefinite.  
4) In claim 5 the term “lateral inner walls” lacks clear antecedent basis, rendering the scope of the claim indefinite.
5) In claim 9, the term “the connection opening” renders the scope of the claim indefinite in that in claim 1, from which this claim depends, two different connection openings are recited, and it is not clear which connection opening is being referred to in this claim.
6) In claims 10 and 11, the term “the lower inner wall of the chamber” lacks clear antecedent basis, rendering the scope of the claims indefinite.
7) In claim 12, the term the “upper inner wall” lacks clear antecedent basis, rendering the scope of the claim indefinite.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 7, 8 and 10-12  is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2,966,709 to Ruppel et al (Ruppel et al). Ruppel et al teaches a vacuum furnace, in the embodiment of figure 1 for example, which could, if desired be employed for the extraction of noble gases from a sample, including a metal chamber (13) that is gastight and comprises connection openings  (any of 53, 16 and 20 for example, all of which could if desired, be connected to a vacuum pump or gas line for example, if desired), a crucible (63) made of an electrically conductive material (graphite) which could contain a sample if desired, a support (45) made of a electrically insulating member (asbestos) resting on a “lower portion” of the chamber (which includes any portion not at the upper edge of the chamber) supporting the crucible, an induction coil (32) arranged around the crucible (63) and powered from outside the chamber by means of an insulated bushing (30 for example), and a tube (94) made of electrically insulating material (refractory brick), thereby showing all aspects of instant claim 1 since it has been held that where the prior art could, if desired be operated in a recited manner, whether or not such a manner of operation is shown or suggested by the prior art, then the manner or method of use of an apparatus cannot be relied upon to fairly further limit claims to an apparatus itself. See MPEP 2114 and 2115.

With respect to claim 3, the main chamber of Ruppel et al is formed of steel cylinders welded together at flanges (see col. 2, lines 5-20 for example).
With respect to claims 7 and 8, the support and tube of Ruppel et al are made of ceramics.
With respect to claims 10 and 11, the tube and support of Ruppel et al are centered in a “lower” (meaning anywhere below the top) inner wall of the chamber by guides (44 for example).
With respect to claim 12 Ruppel et al places the top of the tube “as close as possible” to the upper inner wall, where this limitation can be met by any distance.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claims 4 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ruppel et al. As applied to claim 1 above, Ruppel et al shows all aspects if the above claims except the specific use of a stainless steel for the chamber construction or the placement of the induction coil at least 10mm from the walls of the chamber.
 With respect to the use of stainless steel to construct the main chamber of Ruppel et al, Ruppel et al specifically employs a steel for construction of the chamber, which would generally include a stainless steel in its scope, and use of a stainless steel, due to its known durability and strength as the steel used to construct the chamber of Ruppel et al would have been a modification obvious to one of ordinary skill in the art at the time the invention was filed.
With respect to the placement of the coil of Ruppel et al at least 10mm from the chamber walls, as seen from figure 1 for example, since the chamber of Ruppel et al is stated to be 3 feet in diameter (see col. 2 line 6 for example)  the coils of Ruppel et al would be placed at least ¼  of the diameter from the walls which would be at least 10mm.

Allowable Subject Matter
Claims 6 and 9 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims at least because none of the cited or applied prior art show or fairly suggest either the use of a crucible made of the material recited in claim 6 or the construction of a connection opening with the included bypass structure of claim 9.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Each of US 2013/0220212 showing a further example of prior art vacuum furnace structures and US 2021/0302100 (the publication of the instant application) are also cited.









Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT R KASTLER whose telephone number is (571)272-1243. The examiner can normally be reached Mon-Fri 7-3:30 (typical).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on 571-272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SCOTT R KASTLER/Primary Examiner, Art Unit 1733                                                                                                                                                                                                        



sk